Exhibit 10.3

 

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

 

OF

 

GREENSKY HOLDINGS, LLC

 

Dated as of May 23, 2018

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “FEDERAL ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND ARE BEING
OFFERED IN RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION UNDER THE FEDERAL ACT
AND VARIOUS APPLICABLE STATE SECURITIES ACTS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD OR TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND IN A TRANSACTION WHICH IS EITHER EXEMPT FROM
REGISTRATION UNDER SUCH ACTS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACTS.

 



TABLE OF CONTENTS

  Page         ARTICLE I GENERAL PROVISIONS 1 Section 1.1 Definitions 1 Section
1.2 Formation 1 Section 1.3 Name 1 Section 1.4 Purpose 1 Section 1.5 Term 2
Section 1.6 Principal Place of Business 2 Section 1.7 Registered Office and
Registered Agent 2       ARTICLE II RIGHTS AND DUTIES OF MEMBERS 2 Section 2.1
Members 2 Section 2.2 Reorganization 2 Section 2.3 GreenSky’s Common Unit
Purchases 2 Section 2.4 Number of Votes 2 Section 2.5 Regulatory Voting
Restriction 3 Section 2.6 Governance Rights of Members 3 Section 2.7 General 3
Section 2.8 Liability of Members 3 Section 2.9 Meetings of Members and
Notice/Action by Written Consent 3 Section 2.10 Power to Bind the Company 3    
  ARTICLE III MANAGEMENT 3 Section 3.1 Management; Responsibility 3 Section 3.2
Sole Manager 5 Section 3.3 No Resignation 5 Section 3.4 Removal 5 Section 3.5
Vacancies 5 Section 3.6 Delegation of Authority 5 Section 3.7 Written Action of
Manager 6 Section 3.8 Liability of Manager 6 Section 3.9 Conflict of Interest
Transactions 6 Section 3.10 Devotion of Time to Company 6 Section 3.11
Compensation to Manager 6 Section 3.12 Limitations on Authority of Manager 6    
  ARTICLE IV CONTRIBUTIONS/CAPITAL ACCOUNTS/LOANS/TAX BASIS 6 Section 4.1 Units
Held by Members 7 Section 4.2 Additional Capital Contributions 7 Section 4.3
Capital Accounts; Voluntary Withdrawals 7 Section 4.4 Loans 7 Section 4.5
Interest 7 Section 4.6 Allocation of Liabilities 7       ARTICLE V TAX
ALLOCATIONS 7 Section 5.1 Net Profits and Net Losses 7

 



TABLE OF CONTENTS

(continued)

  Page       Section 5.2 Regulatory Allocations 8 Section 5.3 Tax Allocations 8
Section 5.4 Tax Consequences 8       ARTICLE VI DISTRIBUTIONS 8 Section 6.1
Distributions 8 Section 6.2 Tax Distributions 8 Section 6.3 Amounts Withheld 9  
    ARTICLE VII ISSUANCE OF ADDITIONAL UNITS 10 Section 7.1 Units 10 Section 7.2
Authorization and Issuance of Additional Units 10 Section 7.3 GreenSky Incentive
Plans 11 Section 7.4 Dividend Reinvestment Plan, Cash Option Purchase Plan,
Stock Incentive Plan or Other Plan 13 Section 7.5 Repurchase or Redemption of
shares of Class A Common Stock 14 Section 7.6 Incentive Units 14       ARTICLE
VIII TRANSFER OF COMMON UNITS 14 Section 8.1 Restrictions on Members 14 Section
8.2 Conditions Precedent to Transfer 16 Section 8.3 Transfer Guidelines 17
Section 8.4 Rights of Assignees 17 Section 8.5 Admission of Substitute Members
17 Section 8.6 Creditors of Members 17 Section 8.7 Paramount Provision 17      
ARTICLE IX DISSOCIATION OF A MEMBER 17 Section 9.1 Events of Dissociation 17
Section 9.2 Loss of Management Rights 18       ARTICLE X DISSOLUTION 18 Section
10.1 Events of Dissolution 18 Section 10.2 Statement of Assets 19 Section 10.3
Execution of Documents 19 Section 10.4 Winding-up and Distribution of Assets 19
Section 10.5 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts 19 Section 10.6 Rights of Members 19 Section 10.7 Allocations
During Period of Liquidation 20 Section 10.8 Character of Liquidating
Distribution 20 Section 10.9 Form of Liquidating Distributions 20 Section 10.10
Cancellation of Certificate 20

ii



TABLE OF CONTENTS

(continued)

  Page       ARTICLE XI WAIVER OF PARTITION 20     ARTICLE XII EXCULPATION AND
INDEMNIFICATION 20 Section 12.1 Exculpation 20 Section 12.2 Indemnification 21
Section 12.3 Effect of Modification; Survival 21 Section 12.4 Indemnitor of
First Resort 21 Section 12.5 Non-exclusivity of Rights 22       ARTICLE XIII TAX
ELECTIONS AND RESTRICTIONS 22 Section 13.1 Section 754 Election 22 Section 13.2
General Elections and Limitations 22 Section 13.3 Partnership Representative. 22
Section 13.4 Tax Treatment of the Company 23       ARTICLE XIV MISCELLANEOUS
PROVISIONS 23 Section 14.1 Confidentiality 23 Section 14.2 Benefit 24 Section
14.3 Amendment 24 Section 14.4 Notices 25 Section 14.5 Books, Records,
Accounting, Tax, Reports and Access 25 Section 14.6 Bank Accounts 26 Section
14.7 Investment Representation and Indemnity 26 Section 14.8 Governing Law 26
Section 14.9 WAIVER OF JURY TRIAL 26 Section 14.10 Jurisdiction; Service of
Process 26 Section 14.11 Counsel 27 Section 14.12 Limited Liability Company 27
Section 14.13 Construction 27 Section 14.14 Interpretation 27 Section 14.15
Entire Agreement 27 Section 14.16 Headings 28 Section 14.17 Number and Gender 28
Section 14.18 Waiver 28 Section 14.19 Counterparts 28 Section 14.20 Remedies;
Prevailing Party 28

iii



SECOND AMENDED AND RESTATED
OPERATING AGREEMENT OF

GREENSKY HOLDINGS, LLC

 

THIS SECOND AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) is made
and entered into as of May 23, 2018, by and among all of the Members of GreenSky
Holdings, LLC, a Georgia limited liability company (the “Company”). This
Agreement supersedes any and all previous operating agreements of the Company.

 

BACKGROUND

 

This Second Amended Operating Agreement is being executed in order to facilitate
an initial public offering by GreenSky, Inc., a Delaware corporation
(“GreenSky”). As part of this process, the Members of GSLLC are contributing
their membership interests in the Company in exchange for the number of Common
Units in the Company specified on Exhibit B hereto. It is the intent of the
Company and the Members that, for U.S. federal income tax purposes, this
contribution constitutes a continuation of the Company as a partnership in
accordance with Section 708(a) of the Code.

 

AGREEMENT

 

IN CONSIDERATION OF the mutual covenants and agreements hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
GENERAL PROVISIONS

 

Section 1.1 Definitions. Capitalized terms used in this Agreement and not
defined herein shall have the meanings set forth on Exhibit A attached hereto
and made a part hereof.

 

Section 1.2 Formation. The parties hereby acknowledge that (a) the Company was
formed pursuant to the Act by the filing of Articles of Organization with the
Secretary of State of Georgia on July 25, 2017, and (b) the Company and, if
required, each of the Members, shall execute or cause to be executed from time
to time all other instruments, certificates, notices and documents and shall do
or cause to be done all such acts and things (including keeping books and
records and making publications or periodic filings) as may now or hereafter be
required for the valid existence and, when appropriate, termination of the
Company as a limited liability company under the laws of the State of Georgia
and as may be necessary in order to protect the liability of the Members as
members under the laws of the State of Georgia.

 

Section 1.3 Name. The Company shall operate under the name of “GreenSky
Holdings, LLC” or under such other name as the Manager shall, from time to time,
determine.

 

Section 1.4 Purpose. The Company shall engage in the business (the “Business”)
of owning and operating GreenSky, LLC, a Georgia limited liability company, and,
through it, providing financial services, and the Company may, in connection
therewith, engage in such other activities and businesses related, directly or
indirectly, thereto as the Manager shall

 



determine. The Company shall have all powers necessary and appropriate to carry
out the foregoing purpose, which powers shall be exercised by the Manager on the
terms and conditions hereinafter set forth.

 

Section 1.5 Term. The term of the Company shall continue until dissolved
pursuant to the terms of this Agreement or the Act.

 

Section 1.6 Principal Place of Business. The principal place of business of the
Company shall be at such location as the Manager shall, from time to time,
determine.

 

Section 1.7 Registered Office and Registered Agent. The registered agent for
service of process and the registered office of the Company shall be National
Registered Agents, Inc., 289 S. Culver St., Lawrenceville, Georgia 30046. The
registered office and registered agent may be changed from time to time as the
Manager deem advisable by filing the address of the new registered office and/or
the name of the new registered agent as required by the Act.

 

ARTICLE II
RIGHTS AND DUTIES OF MEMBERS

 

Section 2.1 Members. The Members of the Company and their respective Common
Units and Company Percentages, reflecting the purchases through the date of this
Agreement, are set forth on Exhibit B hereto. The Manager shall amend Exhibit B
from time-to-time to reflect changes in such information.

 

Section 2.2 Reorganization. In order to affect the Reorganization, immediately
prior to the “effective time” of the Reorganization, the outstanding Class A
Units, Class B Units, Class C Units and Profits Interests of the Company shall
be contributed to the Company and the Common Units set forth next to each Member
on Exhibit B shall be issued in lieu thereof.

 

Section 2.3 Revaluation. The parties hereto acknowledge and agree that the IPO
of GreenSky and the related transactions will result in “revaluation of
partnership property” and corresponding adjustments to Capital Account balances
as described in Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations.

 

Section 2.4 Number of Votes.

 

(a) Subject to the Regulatory Voting Restriction, each Member holding Common
Units shall be entitled to vote on any matter submitted to a vote of the Members
pursuant to the terms of this Agreement and as provided under the Act. Each
Common Unit held by a Member shall carry one (1) vote.

 

(b) Any references in this Agreement to a majority or other proportion of units,
including with respect to the percentage of units required to approve a matter,
shall refer to such majority or other proportion of the voting power of such
units, stock or shares, based on the votes that the holders of such outstanding
units (including Common Units subject to the Regulatory Voting Restriction) are
entitled to cast as of the record date for voting on (or taking action by
consent with respect to) such matter.

2



(c) Holders of Incentive Units shall not be entitled to any voting rights.

 

Section 2.5 Regulatory Voting Restriction. Notwithstanding the stated or
statutory voting rights, in no event shall a Regulated Holder be entitled to
cast a number of votes representing more than 4.99% of the voting power of all
Units entitled to vote on any matter (including matters with respect to which
such holders are entitled or required to provide their approval or consent)
(such voting rights to be allocated pro rata among the Regulated Holder based on
the number of Common Units held by each such holder); provided, however, that
the Regulatory Voting Restriction shall not apply to matters described in
Section 14.3 hereof or as otherwise provided expressly herein. The restrictions
described in this Section 2.5 are referred to herein as the “Regulatory Voting
Restriction.”

 

Section 2.6 Governance Rights of Members. Only such matters as require Member
appraisal pursuant to the Act or as may otherwise be specified herein, shall
require the vote of the Members, and in any such event it shall require the vote
of Members representing a majority of the Common Units (subject to the
Regulatory Voting Restriction) or such other group of members as may be
specified herein.

 

Section 2.7 General. Subject to the foregoing, the Members hereby delegate
management of the Company to the Manager on the terms and conditions of ARTICLE
III hereof.

 

Section 2.8 Liability of Members. No Member shall be liable as such for the
liabilities, debts or obligations of the Company. The failure of the Company to
observe any formalities or requirements relating to the exercise of its powers
or management of its business or affairs under this Agreement or the Act shall
not be grounds for imposing personal liability on the Members for liabilities,
debts or obligations of the Company.

 

Section 2.9 Meetings of Members and Notice/Action by Written Consent. Meetings
of the Members shall be held at such times and upon such terms and conditions as
the Manager shall from time to time determine. Any actions required or permitted
by this Agreement to be taken by the Members may be taken without a meeting if
the action is approved, in a written consent of the Members entitled to vote on
such action, by Members holding not less than the minimum number of Units that
would be necessary to authorize such action in accordance with the provisions of
this Agreement; provided, however, that a copy of any written consent must be
sent to all Members as so as practical after the taking of such action by
written consent and filed with the records of the Company.

 

Section 2.10 Power to Bind the Company. No Member (acting solely in its capacity
as such) shall have any authority to bind the Company to any third party with
respect to any matter except pursuant to a resolution expressly authorizing such
action, which resolution is duly adopted by the Manager.

 

ARTICLE III
MANAGEMENT

 

Section 3.1 Management; Responsibility.

3



(a) The Manager shall have all the rights and powers to manage and direct the
affairs of the Company, subject to the provisions of the Act and any limitations
in the Company’s Articles of Organization and this Agreement as to actions
required to be authorized or approved by the Members. Without prejudice to such
general powers, but subject to the same limitations, the Manager shall have the
following powers: (1) to determine the overarching strategy and direct the
overall business of the Company; (2) to determine the compensation of the
Manager and officers of the company (including officers employed by Affiliates
of the Company); (3) to determine the budget; (4) to establish overall policies
and mandate procedures for the conduct, promotion or attainment of the business,
purposes or activities of the Company; (5) to oversee the day-to-day business
and affairs of the Company and to make such rules and regulations therefor not
inconsistent with law or with the Company’s Articles of Organization or with
this Agreement, as the Manager shall deem to be in the best interests of the
Company; (6) to appoint and remove at the Manager’s pleasure the officers,
agents, employees and consultants of the Company (including officers employed by
Affiliates of the Company), and prescribe their duties; (7) to borrow money and
incur indebtedness for the purposes of the Company and to cause to be executed
and delivered therefor, in the Company’s name, promissory notes, bonds,
debentures, deeds of trust, mortgages, pledges, hypothecations or other
evidences of debt and securities therefor; (8) to acquire real and personal
property, arrange financing and enter into contracts; (9) subject to Section
6.2, to determine the amount and timing of any distributions to the Members; and
(10) to make all other arrangements and do all things which are necessary or
convenient to the conduct, promotion or attainment of the business, purposes or
activities of the Company. It is the intent of the parties hereto that the
Manager shall be deemed to be a “manager” of the Company (as defined in Section
14-11-101(15) of the Act) for all purposes under the Act.

 

(b) Notwithstanding any other provision of this Agreement (but subject to the
last sentence of this Section 3.1(b) and ARTICLE XII of this Agreement), none of
the Members or any of their respective Affiliates, members, equity holders,
partners, employees, agents, portfolio companies, representatives or other
related persons (each, a “Related Person”), shall be liable to the Company or
any other Member or person for any breach of any implied duty of loyalty or due
care or any other fiduciary duty, other than as a result of any acts or
omissions not committed in good faith or that involve intentional misconduct. To
the extent that, at law or in equity, any Related Person has duties (including
fiduciary duties) and liabilities relating thereto to the Company or to another
Member or the Manager, (i) the Related Person acting under this Agreement shall
not be liable to the Company or to any such other Member or the Manager (if
applicable) to the extent such Related Person acted in good faith absent
intentional misconduct and in accordance with the provisions of this Agreement
and (ii) the Related Person’s duties and liabilities are hereby restricted by
and subject in all respects to the provisions of this Agreement. Notwithstanding
anything contained herein, the provisions of this Section 3.1(b) shall not apply
to any Member or Manager in his capacity as a Manager or an executive officer or
employee of the Company.

 

(c) Notwithstanding anything herein or at law or in equity to the contrary, to
the fullest extent permitted by law, the doctrine of corporate opportunity, or
any analogous doctrine, shall not apply to any Member, or any of their
respective Related Persons or Affiliates who is not an employee, consultant or
service provider of the Company or its subsidiaries (an “Exempted Person”). The
Company renounces any interest or expectancy of the Company in, or in being
offered an opportunity to participate in, business opportunities that are from
time to time

4



presented to any Exempted Person. No Exempted Person who acquires knowledge of a
potential transaction, agreement, arrangement or other matter that may be an
opportunity for the Company shall have any duty to communicate or offer such
opportunity to the Company, and such Exempted Person shall not be liable to the
Company or to the Members for breach of any fiduciary or other duty by reason of
the fact that such Exempted Person pursues or acquires such opportunity, or
directs such opportunity to another Person or does not communicate such
opportunity or information to the Company. No amendment or repeal of this
Section 3.1(c) shall apply to or have any effect on the liability or alleged
liability of any Exempted Person for or with respect to any opportunities of
which any such Exempted Person becomes aware prior to such amendment or repeal.
For the avoidance of doubt, the provisions of this Section 3.1(c) shall have
independent effect with respect to, and shall not be construed as being in lieu
of or otherwise limiting, any separate obligations of any Person under any
existing agreement between such Person and the Company and/or its subsidiaries,
including any agreement related to any noncompetition, nonsolicitation,
confidentiality or other restrictions on the activities or operations of such
Person.

 

Section 3.2 Sole Manager. GreenSky shall be the sole Manager of the Company.

 

Section 3.3 No Resignation. GreenSky may not resign as the Manager of the
Company.

 

Section 3.4 Removal. The Courts of the State of Delaware may remove the Manager
for “Cause” at any time upon request of Members holding a majority of the Common
Units. For purposes of this provision, “Cause” shall mean:

 

(a) the continuing failure or refusal of the Manager to perform those material
duties that he is required to perform in furtherance of the business of the
Company after his receipt of a detailed notice setting forth such failures and a
reasonable time period to cure;

 

(b) the Manager engaging in an activity that is intentionally injurious to the
Company;

 

(c) the Manager committing a fraud against the Company or using or appropriating
for personal use or benefit funds or property of the Company when not authorized
to do so; or

 

(d) the Manager committing an act of gross negligence or willful misconduct
regarding the business of the Company.

 

Section 3.5 Vacancies. Any vacancy occurring for any reason in the position of
Manager of the Company may be filled by the affirmative vote of holders of a
majority of the Common Units (subject to the Regulatory Voting Restriction). A
Manager elected to replace GreenSky (or a successor to such Manager) shall hold
office until his earlier resignation or removal.

 

Section 3.6 Delegation of Authority. The Manager may delegate to one or more
employees of the Company, each of whom will serve at the pleasure of the
Manager, the authority to carry out the Company’s day-to-day business activities
(each of whom in such capacity may be referred to individually in this Agreement
as an “officer” and collectively as

5



“officers”). Any authority delegated by the Manager under this section is
subject to the limitations contained in this Agreement, nonwaivable provisions
of applicable law and the specific authorization given by the Manager; provided,
however, that any authorization may be amended, modified, or revoked by a vote
of the Manager at any time. For convenience of reference, the Manager may
designate officers of the Company including a Chairperson, Chief Executive
Officer, President, Vice President, Secretary, or Treasurer. Such officers shall
have the duties assigned by the Manager.

 

Section 3.7 Written Action of Manager. The Manager shall not be required to hold
meetings and may take actions in writing.

 

Section 3.8 Liability of Manager. The Manager shall not be liable as such for
the liabilities, debts or obligations of the Company. The failure of the Company
to observe any formalities or requirements relating to the exercise of its
powers or management of its business or affairs under this Agreement or the Act
shall not be grounds for imposing personal liability on the Manager for
liabilities, debts or obligations of the Company.

 

Section 3.9 Conflict of Interest Transactions. Anything in this Agreement to the
contrary notwithstanding, no Member shall be prohibited from dealing, on
commercially reasonable terms, with any person or entity deemed to be an
Affiliate of any Member.

 

Section 3.10 Devotion of Time to Company. Affiliates of the Manager may engage
in any other business or non-business activity, whether or not similar to the
Business of the Company, and neither the Company nor any Member shall have any
right to any earnings, profits or other interest or rights with respect to such
other activities.

 

Section 3.11 Compensation to Manager. The Manager may receive reasonable
compensation at its discretion. The Manager shall be reimbursed for all
reasonable costs and expenses incurred by it on behalf of the Company in
accordance with the Company’s customary reimbursement policies.

 

Section 3.12 Limitations on Authority of Manager. The Manager shall have no
authority to:

 

(a) do any act in contravention of this Agreement;

 

(b) do any act on behalf of the Company that would make it impossible to carry
on the ordinary business of the Company;

 

(c) confess a judgment against the Company; or

 

(d) possess Company property, or assign the rights in specific Company property,
other than for a Company purpose.

 

ARTICLE IV
CONTRIBUTIONS/CAPITAL ACCOUNTS/LOANS/TAX BASIS

6



Section 4.1 Units Held by Members. Immediately after the Reorganization, the
Members hold the number of Common Units set forth on Exhibit B attached hereto.

 

Section 4.2 Additional Capital Contributions. No Member shall be required to
make any additional Capital Contributions without the consent of such Member.

 

Section 4.3 Capital Accounts; Voluntary Withdrawals. A Capital Account shall be
maintained for each Member in accordance with the Code and the Regulations.
Except as specifically permitted pursuant to this Agreement, no Member shall
have the right to withdraw from the Company or make demand for withdrawal of any
part of such Member’s Capital Account.

 

Section 4.4 Loans. If the Company borrows funds from, or loans funds to, any
Member, a loan account shall be established and maintained for such lending
Member or, as the case maybe, for the Company. Subject to applicable provisions
of the Code, the borrower shall pay interest at a rate acceptable to the lender.

 

Section 4.5 Interest. No interest shall be paid by the Company with respect to
any Capital Contributions or Capital Account balances.

 

Section 4.6 Allocation of Liabilities. For purposes of determining the income
tax basis of each Member’s interest in the Company, the liabilities of the
Company, if any, shall be allocated among the Members pursuant to Section 752 of
the Code and the Regulations promulgated thereunder.

 

ARTICLE V
ALLOCATIONS

 

Net Profits and Net Losses and other items of Company income, gain, credit, loss
and deduction shall be allocated each Company Year among the Members as follows:

 

Section 5.1 Net Profits and Net Losses.

 

(a) Except as otherwise provided in this Agreement, Net Profits and Net Losses
(and, to the extent necessary, individual items of income, gain, loss, deduction
or credit) of the Company shall be allocated to the Members pro rata in
proportion to their respective Company Percentages.

 

(b) Notwithstanding the other provisions of Section 5.1, to the extent any Net
Losses allocated to a Member under Section 5.1 would cause such Member
(hereafter, a “Restricted Member”) to have a Capital Account deficit (or cause
an increase in such Capital Account deficit) as of the end of the Company Year
to which such Net Losses relate, such Net Losses shall not be allocated to such
Restricted Member and instead shall be allocated to the other Members (the
“Permitted Members”), in proportion to, and to the maximum extent that, the
amounts in which such Net Losses may be allocated to the Permitted Members
without causing any of the Permitted Members to have a Capital Account deficit.

7



Section 5.2 Regulatory Allocations. The provisions set forth in Exhibit C are
intended to conform with the Code and Regulations and shall be interpreted in
accordance therewith. Further, the Manager shall be permitted to adjust
allocations of Net Profits, Net Losses and, to the extent necessary, individual
items of income, gain, loss or deduction of the Company to give economic effect
to the provisions of Section 6.1, Section 10.4 and the other relevant provisions
of this Agreement.

 

Section 5.3 Tax Allocations. For Federal, state and local income tax purposes,
items of income, gain, loss, deduction and credit shall be allocated to the
Members in accordance with the allocations of the corresponding items for
Capital Account purposes under Section 5.1 and Section 5.2, except that items
with respect to which there is a difference between tax and book basis will be
allocated in accordance with the “traditional method” set forth in Regulations
Section 1.704-3(b).

 

Section 5.4 Tax Consequences. The Members acknowledge that they are aware of the
income tax consequences of the allocations made by this ARTICLE V and Exhibit C
and shall be bound by the provisions of this ARTICLE V and Exhibit C in
reporting their portion of Company income and loss for Federal income tax
purposes.

 

ARTICLE VI
DISTRIBUTIONS

 

Section 6.1 Distributions. Distributions to the Members of Distributable Cash
may be made when, as and if declared by the Manager pursuant to Section 3.1, and
such distributions to the Members shall be made pro rata in proportion to their
respective Company Percentages.

 

Section 6.2 Tax Distributions.

 

(a) Subject to the Act, the other provisions of this Agreement, applicable law,
and contractual limitations applicable to the Company, as subject to the
availabilities of Distributable Cash, the Company shall make a ratable
distribution among the Members, in accordance with their respective Company
Percentages, of an aggregate amount in cash sufficient to allow each Member to
pay the amount by which (i) the product of (A) a Member’s allocable share of net
taxable income of the Company for the Company Year or other relevant period, and
(B) the Tax Rate, exceeds (ii) the sum of the amounts distributed in cash to
such Member pursuant to Section 6.1. If there are not sufficient funds on hand
to distribute the full amount otherwise required to be distributed pursuant to
this Section 6.2(a) such distribution shall be made to the extent of the
available funds ratably among the Members in proportion to each Member’s
respective Company Percentage and the Company shall make future distributions as
soon as funds become available to pay the remaining portion of such distribution
ratably among the Members in accordance with their respective Company
Percentage.

 

(b) In computing taxable income or losses for the purposes of determining the
amount of distributions pursuant to this Section 6.2, items of income, gain,
loss and deduction shall be determined without regard to any adjustments
pursuant to Section 743, Section 734, or Section 704(c) of the Code. In the
event that the amount of the distributions made pursuant to this Section 6.2 is
less than the aggregate excess tax liability of the Members described in the

8



first sentence of Section 6.2(a), any distributions made pursuant to this
Section 6.2 shall be made to all the Members in proportion to their respective
shares of the excess tax liability. The amounts distributable pursuant to this
Section 6.2 shall be calculated and distributed at the following times: (i)
quarterly, on an estimated basis, with respect to the portion of the Company
Year through the end of such quarterly period, at least 10 days prior to the
date on which U.S. federal corporate estimated tax payments are due and (ii)
with respect to each Company Year, at the end of such Company Year.

 

Section 6.3 Amounts Withheld.

 

(a) Withholding for Taxes. All amounts withheld pursuant to the Code or any
provision of any state or local tax law with respect to any payment,
distribution or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this ARTICLE VI for all purposes
under this Agreement. The Manager is authorized to withhold from payments and
distributions, or with respect to allocations, to the Members and to pay over to
any Federal, state or local government any amounts required to be so withheld
and paid over pursuant to the Code or any other applicable law or regulation,
and such amounts shall be allocated to the Member with respect to which such
amount was withheld. Each Member and former Member shall, to the fullest extent
permitted by law, indemnify and hold harmless the Company, the Manager and each
other Person who is or who is deemed to be the responsible withholding agent or
paying agent for United States federal, state or local or non-U.S. income tax
purposes against all claims, liabilities and expenses relating to the Company’s,
the Manager’s or such other Person’s obligation to withhold and to pay over, or
otherwise to pay, any withholding or other taxes payable by the Company, the
Manager or any of their Affiliates with respect to such Member or former Member
based on such Member’s or former Member’s status or as a result of such Member’s
or former Member’s ownership of Units, Transfer of Units (including by Exchange)
or participation in the Company, as determined and apportioned in the good faith
and reasonable discretion of the Manager.

 

(b) Withholding for an Adjustment Liability. In the event the Company becomes
liable for an adjustment in respect of the distributive share of a Member (or a
former Member) under Section 6225 of the Code as applicable under the
Partnership Audit Provisions (such liability, as reasonably determined by the
Partnership Representative, the “Adjustment Liability”), the Company is hereby
authorized and directed by each Member to withhold from the distributions or
other amounts payable to such Member in the amount of the Adjustment Liability
and to remit such amount to the Internal Revenue Service or as may otherwise be
required. The amount of the remitted Adjustment Liability shall be treated for
all purposes of the Agreement as having been distributed or paid to the Member
(or former Member) in question. If the Partnership Representative determines at
any time that the Adjustment Liability with respect to a particular Member (or
former Member) exceeds the amount of distributions or other amounts payable to
such Member (or former Member) at such time (an “Adjustment Liability
Shortfall”), the Member (or former Member) in question shall as soon as
practicable after receiving written notice from the Partnership Representative
of the amount of such Adjustment Liability Shortfall make a cash contribution to
the Company equal to the amount of such Adjustment Liability Shortfall, which
the Company shall use to effectuate the remittance. The amount of the Adjustment
Liability Shortfall so contributed shall not be treated as a Capital
Contribution for purposes of the Agreement and the associated remittance to the
taxing authority

9



shall not be treated as a distribution for purposes of the Agreement. The
obligations of each Member (or former Member) under this Section 6.3(b) shall
remain binding for as long as is necessary to resolve the income tax matters
relating the Company and for Members and former Members to satisfy their payment
obligations. Additionally, the obligations of each Member (or former Member)
under this Section 6.3(b) shall survive the transfer or redemption by such
Member of its Units and the termination of this Agreement or the dissolution of
the Company and shall apply jointly and severally to such Member and former
Member and direct or indirect transferees or successors to such Member or former
Member’s interests.

 

ARTICLE VII
ISSUANCE OF ADDITIONAL UNITS

 

Section 7.1 Units. Interests in the Company shall be represented by Units, or
such other securities of the Company, in each case as the Manager may establish
in its discretion in accordance with the terms and subject to the restrictions
hereof. Immediately after the “effective time” of the Reorganization, the Units
will be comprised of a single class of Common Units. To the extent required
pursuant to Section 7.2, the Manager may create one or more classes or series of
Common Units or preferred Units solely to the extent they are in the aggregate
substantially equivalent to a class of common stock of GreenSky or class or
series of preferred stock of GreenSky; provided that as long as there are any
Members of the Company (other than GreenSky), then no such new class or series
of Units may deprive such Members of, or dilute or reduce, the pro rata share of
all interests they would have received or to which they would have been entitled
if such new class or series of Units had not been created except to the extent
(and solely to the extent) the Company actually receives cash in an aggregate
amount, or other property with a Market Price in an aggregate amount, equal to
the pro rata share allocated to such new class or series of Units and the number
thereof issued by the Company.

 

Section 7.2 Authorization and Issuance of Additional Units.

 

(a) The Company shall undertake all actions, including, without limitation, a
reclassification, distribution, division or recapitalization, with respect to
the Common Units, to maintain at all times a one-to-one ratio between the number
of Common Units owned by GreenSky and the number of outstanding shares of Class
A Common Stock, disregarding, for purposes of maintaining the one-to-one ratio,
(i) unvested shares of Class A Stock issued pursuant to Incentive Plans, (ii)
treasury stock or (iii) preferred stock or other debt or equity securities
(including without limitation warrants, options or rights) issued by GreenSky
that are convertible into or exercisable or exchangeable for Class A Common
Stock (except to the extent the net proceeds from such other securities,
including any exercise or purchase price payable upon conversion, exercise or
exchange thereof, has been contributed by GreenSky to the equity capital of the
Company). In the event GreenSky issues, transfers or delivers from treasury
stock or repurchases Class A Common Stock in a transaction not contemplated in
this Agreement, the Manager shall take all actions such that, after giving
effect to all such issuances, transfers, deliveries or repurchases, the number
of outstanding Common Units owned by GreenSky will equal on a one-for-one basis
the number of outstanding shares of Class A Common Stock. In the event GreenSky
issues, transfers or delivers from treasury stock or repurchases or redeems
GreenSky’s preferred stock in a transaction not contemplated in this Agreement,
the Manager shall have the authority to take all actions such that, after giving
effect to all such issuances,

10



transfers, deliveries, repurchases or redemptions, GreenSky holds (in the case
of any issuance, transfer or delivery) or ceases to hold (in the case of any
repurchase or redemption) equity interests in the Company that (in the good
faith determination by the Manager) are in the aggregate substantially
equivalent to the outstanding preferred stock of GreenSky so issued,
transferred, delivered, repurchased or redeemed. The Company shall not undertake
any subdivision (by any Common Unit split, Common Unit distribution,
reclassification, recapitalization or similar event) or combination (by reverse
Common Unit split, reclassification, recapitalization or similar event) of the
Common Units that is not accompanied by an identical subdivision or combination
of Class A Common Stock to maintain at all times a one-to-one ratio between the
number of Common Units owned by GreenSky and the number of outstanding shares of
Class A Common Stock, unless such action is necessary to maintain at all times a
one-to-one ratio between the number of Common Units owned by GreenSky and the
number of outstanding shares of Class A Common Stock as contemplated by the
first sentence of this Section 7.2. Simultaneously with any Common Unit split,
Common Unit distribution, reclassification, recapitalization or similar event)
or combination (by reverse Common Unit split, reclassification, recapitalization
or similar event) of the Common Units, GreenSky shall implement a comparable
adjustment to the Class B Common Stock so as to maintain at all times a
one-to-one ratio between the number of Common Units owned by Members other than
GreenSky and the number of outstanding shares of Class B Common Stock.

 

(b) The Company shall be permitted to issue additional Units or other equity
securities in the Company only to the Persons and on the terms and conditions
provided for in, this Section 7.2. Subject to the foregoing, the Manager may
cause the Company to issue additional Common Units authorized under this
Agreement at such times and upon such terms as the Manager shall determine, and
the Manager shall amend this Agreement as necessary in connection with the
issuance of additional Common Units and admission of additional Members under
this Section 7.5 without the requirement of any consent or acknowledgement of
any other Member.

 

(c) Notwithstanding anything to the contrary in this Section 7.2, in the event
that (i) GreenSky repurchases Class A Common Stock using cash on the balance
sheet of GreenSky, which cash was not received pursuant to a redemption by the
Company of an equivalent number of Common Units, or (ii) GreenSky purchases
Common Units, which purchase was funded by cash on the balance sheet of
GreenSky, which cash was not received by GreenSky in a public offering of an
equivalent number of shares of Class A Common Stock nor in a redemption by the
Company of Common Units, then, in each such case, the requirement to maintain a
one-to-one ratio shall not apply. In any such case, appropriate adjustments to
the Exchange Rate shall be made pursuant to Section 2.3 of the Exchange
Agreement.

 

Section 7.3 GreenSky Incentive Plans.

 

(a) Options Granted to Persons other than LLC Employees. If at any time or from
time to time, in connection with any Incentive Plan, a stock option granted over
shares of Class A Common Stock to a Person other than an LLC Employee is duly
exercised:

11



(i) GreenSky shall, as soon as practicable after such exercise, make a Capital
Contribution to the Company in an amount equal to the exercise price paid to
GreenSky by such exercising Person in connection with the exercise of such stock
option.

 

(ii) Notwithstanding the amount of the Capital Contribution actually made
pursuant to Section 7.3(a)(i), GreenSky shall be deemed to have contributed to
the Company as a Capital Contribution, in lieu of the Capital Contribution
actually made and in consideration of additional Common Units, an amount equal
to the Market Price of a share of Class A Common Stock as of the date of such
exercise multiplied by the number of shares of Class A Common Stock then being
issued by GreenSky in connection with the exercise of such stock option.

 

(iii) GreenSky shall receive in exchange for such Capital Contributions (as
deemed made under Section 7.3(a)(ii)), a corresponding number of Units of a
class correlative to the class of equity securities for which such stock options
were granted.

 

(b) Options Granted to LLC Employees. If at any time or from time to time, in
connection with any Incentive Plan, a stock option granted over shares of Class
A Common Stock to an LLC Employee is duly exercised:

 

(i) GreenSky shall sell to the optionee, and the optionee shall purchase from
GreenSky, for a cash price per share equal to the Market Price of a share of
Class A Common Stock at the time of the exercise, the number of shares of Class
A Common Stock equal to the quotient of (x) the exercise price payable by the
optionee in connection with the exercise of such stock option divided by (y) the
Market Price of a share of Class A Common Stock at the time of such exercise.

 

(ii) GreenSky shall sell to the Company (or if the optionee is an employee of,
or other service provider to, a Subsidiary, GreenSky shall sell to such
Subsidiary), and the Company (or such Subsidiary, as applicable) shall purchase
from GreenSky, a number of shares of Class A Common Stock equal to the excess of
(x) the number of shares of Class A Common Stock as to which such stock option
is being exercised over (y) the number of shares of Class A Common Stock sold
pursuant to Section 7.3(b)(i) hereof. The purchase price per share of Class A
Common Stock for such sale of shares of Class A Common Stock to the Company (or
such Subsidiary) shall be the Market Price of a share of Class A Common Stock as
of the date of exercise of such stock option.

 

(iii) The Company shall transfer to the optionee (or if the optionee is an
employee of, or other service provider to, a Subsidiary, the Subsidiary shall
transfer to the Optionee) at no additional cost to such LLC Employee and as
additional compensation to such LLC Employee, the number of shares of Class A
Common Stock described in Section 7.3(b)(ii).

 

(iv) GreenSky shall, as soon as practicable after such exercise, make a Capital
Contribution to the Company in an amount equal to all proceeds received (from
whatever source, but excluding any payment in respect of payroll taxes or other
withholdings) by the GreenSky connection with the exercise of such stock option.
GreenSky shall receive for such Capital Contribution, a number of Common Units
equal to the number of shares of Class A Common Stock for which such option was
exercised.

12



(c) Restricted Stock Granted to LLC Employees. If at any time or from time to
time, in connection with any Incentive Plan any shares of Class A Common Stock
(other than shares of Class A Common Stock issued upon exercise of a stock
option) are issued to an LLC Employee (including any shares of Class A Common
Stock that are subject to forfeiture in the event such LLC Employee terminates
his or her employment with the Company or any Subsidiary) in consideration for
services performed for the Company or any Subsidiary:

 

(i) GreenSky shall issue such number of shares of Class A Common Stock as are to
be issued to such LLC Employee in accordance with the Incentive Plan;

 

(ii) On the date (such date, the “Vesting Date”) that the Market Price of such
shares is includible in taxable income of such LLC Employee, the following
events will be deemed to have occurred: (a) GreenSky shall be deemed to have
sold such shares of Class A Common Stock to the Company (or if such LLC Employee
is an employee of, or other service provider to, a Subsidiary, to such
Subsidiary) for a purchase price equal to the Market Price of such shares of
Class A Common Stock, (b) the Company (or such Subsidiary) shall be deemed to
have delivered such shares of Class A Common Stock to such LLC Employee, (c)
GreenSky shall be deemed to have contributed the purchase price for such shares
of Class A Common Stock to the Company as a Capital Contribution, and (d) in the
case where such LLC Employee is an employee of a Subsidiary, the Company shall
be deemed to have contributed such amount to the capital of the Subsidiary; and

 

(iii) The Company shall issue to GreenSky on the Vesting Date a number of Units
equal to the number of shares of Class A Common Stock issued under Section
7.3(c)(i) in consideration for a Capital Contribution in cash in an amount equal
to the product of (x) the number of such newly issued Units multiplied by (y)
the Market Price of a share of Class A Common Stock.

 

(d) Future Stock Incentive Plans. Nothing in this Agreement shall be construed
or applied to preclude or restrain GreenSky from adopting, modifying or
terminating stock incentive plans for the benefit of employees, directors or
other business associates of GreenSky, the Company or any of their respective
Affiliates. The Members acknowledge and agree that, in the event that any such
plan is adopted, modified or terminated by GreenSky, amendments to this Section
7.3 may become necessary or advisable and that any approval or consent to any
such amendments requested by GreenSky shall be deemed granted by the Manager
without the requirement of any further consent or acknowledgement of any other
Member.

 

(e) Anti-dilution Adjustments. For all purposes of this Section 7.3, the number
of shares of Class A Common Stock and the corresponding number of Common Units
shall be determined after giving effect to all anti-dilution or similar
adjustments that are applicable, as of the date of exercise or vesting, to the
option, warrant, restricted stock or other equity interest that is being
exercised or becomes vested under the applicable Incentive Plan and applicable
award or grant documentation, and taking into account the cash, if any, on the
balance sheet of GreenSky at such time.

 

Section 7.4 Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock
Incentive Plan or Other Plan. Except as may otherwise be provided in this
ARTICLE VII, all amounts

13



received or deemed received by GreenSky in respect of any dividend reinvestment
plan, cash option purchase plan, stock incentive or other stock or subscription
plan or agreement, either (a) shall be utilized by GreenSky to effect open
market purchases of shares of Class A Common Stock, or (b) if GreenSky elects
instead to issue new shares of Class A Common Stock with respect to such
amounts, shall be contributed by GreenSky to the Company in exchange for
additional Common Units. Upon such contribution, the Company will issue to
GreenSky a number of Common Units equal to the number of new shares of Class A
Common Stock so issued (adjusted appropriately to take into account the cash, if
any, on the balance sheet of GreenSky at such time).

 

Section 7.5 Repurchase or Redemption of shares of Class A Common Stock. If, at
any time, any shares of Class A Common Stock are repurchased or redeemed
(whether by exercise of a put or call, automatically or by means of another
arrangement) by GreenSky for cash, then the Manager shall cause the Company,
immediately prior to such repurchase or redemption of Class A Common Stock, to,
if and to the extent that the cash used by GreenSky to redeem shares of Class A
Common Stock is cash from the Company, redeem a corresponding number of Common
Units held by GreenSky, at an aggregate redemption price equal to the aggregate
purchase or redemption price of the shares of Class A Common Stock being
repurchased or redeemed by GreenSky (plus any expenses related thereto) and upon
such other terms as are the same for the shares of Class A Common Stock being
repurchased or redeemed by GreenSky.

 

Section 7.6 Incentive Units. Pursuant to the terms of one or more Incentive
Plans approved by the Manager, the Manager may provide for the issuance of
Incentive Units in order to provide equity incentive compensation to executives
and other service providers of the Company and its Affiliates, with such terms,
conditions, rights and obligations, including vesting, forfeiture and repurchase
and the Manager’s ability to reissue Incentive Units that cease to be
outstanding as a result of forfeitures or repurchases, as may be determined by
the Manager and as set forth herein, in the Incentive Plan, and in the related
Incentive Unit Agreements pursuant to which any such Incentive Unit may be
awarded.

 

ARTICLE VIII
TRANSFER OF COMMON UNITS

 

Section 8.1 Restrictions on Members. Except as expressly permitted in this
Agreement, or as consented to by the Manager, no Member shall directly or
indirectly (including through the sale of the Member by its parent entity or
equityholders), sell, transfer, assign, give, bequeath, devise, donate,
exchange, pledge, hypothecate, enter into a derivative contract or similar
arrangement with respect to, encumber, distribute or otherwise dispose of,
either voluntarily or by operation of law (a “Transfer”), all or any part of the
Common Units or any rights or interests therein, whether now owned or hereafter
acquired; provided, however, that:

 

(a) A Member may Transfer all or any portion of his or her Units, together with
an equal number of shares of Class B Common Stock, in exchange for an equal
number of shares of Class A Common Stock to GreenSky pursuant to the terms of
one or more Exchange Agreements,

14



(b) an individual Member may Transfer all or any portion of his or her Units
without consideration to its (i) Family Group if such Member is treated as the
owner of such Units within the meaning of Section 676 of the Code provided that
such Transfer complies with the requirements of Section 8.2 or (ii) in the case
of an employee exercising options, a limited liability company owned by the
employee or the employee and the employee’s spouse,

 

(c) all or any portion of an individual Member’s Units (which, in the case of
Incentive Units, shall only include vested Units) may, on the death of such
Member, be Transferred without consideration to its Family Group, provided that
such Transfer complies with the requirements of Section 8.2,

 

(d) Financial Technology Investors, LLC and Founders Technology Investors, LLC
may Transfer all or any portion of their Units without consideration to David
Zalik or any member of the Family Group of such Person if such Person is treated
as the owner of such Units within the meaning of Section 676 of the Code,
provided that such Transfer complies with the requirements of Section 8.2,

 

(e) GS Investment Holdings, LLC may Transfer all or any portion of its Units
without consideration to Robert Sheft (in his capacity as an owner or as an
individual Member) or any member of the Family Group of such Person if such
Person is treated as the owner of such Units within the meaning of Section 676
of the Code, provided that such Transfer complies with the requirements of
Section 8.2,

 

(f) An Institutional Member may Transfer all or any portion of its Units to a
partner, shareholder, member or affiliated investment fund of such Member,
provided such Transfer complies with requirements Section 8.2.

 

The Transfers described in Section 8.1(b) through Section 8.1(f), are “Permitted
Transfers,” and the transferees in such Permitted Transfers are “Permitted
Transferees.” Any transfer in violation of the terms of this Agreement shall be
null and void ab initio and without any force or effect. No Member shall avoid
the provisions of this Agreement by making one or more Transfers to one or more
Permitted Transferees and then disposing of all or any portion of such party’s
interest in any such Permitted Transferee, and any Transfer or attempted
Transfer in violation of this covenant shall be null and void ab initio. A
Permitted Transferee pursuant to this Section 8.1 may Transfer its, his or her
Units pursuant to this Section 8.1 only to the Member who transferred such Units
to such Permitted Transferee (the “Transferor Member”) or to a person that would
be a Permitted Transferee of such Transferor Member at the time of such
subsequent Transfer. Any Unit Transferred by a Member shall remain subject to
the same restrictions that were applicable to such Unit while held by such
Member. The Company shall not, except for Transfers or issuances made in
accordance with the terms and conditions of this Agreement, cause or permit the
issuance or Transfer of any Unit to be made on its books.

 

Each Member that is not an individual agrees and acknowledges that (i) any
direct or indirect transfer, issuance, redemption or other similar transaction
in which the beneficial ownership of the equity interests in such Member changes
shall be deemed a “Transfer” hereunder and shall be subject mutatis mutandis to
the restrictions set forth in this ARTICLE VIII, (ii) such Member shall cause
such Transfer to be made only in compliance with this

15



Agreement as if the interest so transferred were a Unit and (iii) in the event
that any direct or indirect beneficial owner of such Member effects any such
Transfer of the equity interests of such Member, other than in compliance with
the terms of this Agreement (as if the interest so transferred were a Unit),
such Member shall be in breach of this Agreement (regardless of whether such
Member had the right to prohibit or impede such Transfer or had knowledge of
such Transfer). Notwithstanding the foregoing, but without by implication in any
way impacting any Permitted Transfers, (x) in no event shall the transfer,
issuance or redemption of limited partnership interests in an Institutional
Member (or any beneficial owner of an Institutional Member) that is a fund be
deemed a “Transfer” hereunder and (y) nothing in this ARTICLE VIII shall
restrict any Transfer of equity interests in an Institutional Member or the
ultimate parent of an Institutional Member (or in any corporation, trust,
limited liability company, general or limited partnership or other entity
controlling or under common control with a fund that beneficially owns equity
interests of an Institutional Member).

 

Section 8.2 Conditions Precedent to Transfer.

 

(a) Any implication in this ARTICLE VIII to the contrary notwithstanding, no
Transfer shall be effective unless there shall be furnished to the Manager
evidence in form and substance reasonably satisfactory to the Manager (which
shall, if requested by the Manager, include an opinion of counsel reasonably
satisfactory to the Manager and obtained at the sole expense of the intended
transferor) that:

 

(i) the proposed Transfer is exempt from the registration requirements of the
Securities Act of 1933, as from time to time amended, and will not result in a
violation of any applicable state blue sky or other securities laws;

 

(ii) the proposed transferee (A) accepts in writing all the terms and provisions
of this Agreement and the purchase agreement applicable to the transferor with
respect to the Units being transferred; and (B) has paid all reasonable expenses
in connection with its admission as a Member;

 

(iii) all debts and obligations (if any) of the transferor Member to the Company
with respect to the transferred Units (including without limitation any due, but
unpaid, Capital Contributions) have been paid;

 

(iv) the proposed Transfer does not result in a violation of applicable laws;

 

(v) the proposed Transfer would not cause the Company to become, with respect to
any employee benefit plan subject to Title I of ERISA, a “party-in-interest” (as
defined in ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c));

 

(vi) the proposed Transfer would not, in the opinion of legal counsel to the
Company, cause any portion of the assets of the Company to constitute assets of
any employee benefit plan pursuant to Department of Labor Regulations Section
2510.2-101;

 

(vii) the proposed Transfer is in compliance with, and does not cause the
Company to lose its status as a partnership for purposes of, laws governing
federal and state income taxes;

16



(viii) the proposed Transfer is not made to any person who lacks the legal
right, power or capacity to own Units;

 

(ix) the proposed Transfer does not cause the Company to become a “publicly
traded partnership,” as such term is defined in Code Section 469(k)(2) or Code
Section 7704(b);

 

(x) the proposed Transfer does not cause the Company to become a reporting
company under the Exchange Act; and

 

(xi) the proposed Transfer does not subject the Company to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended.

 

Section 8.3 Transfer Guidelines. The Manager shall use reasonable best efforts
to be eligible for the 100-partner private placement safe harbor (within the
meaning of Regulations Section 1.7704-1(h), and shall have the discretion to
establish reasonable transfer guidelines in order to comply with any of the safe
harbor provisions of Regulations Section 1.7704-1, as it reasonably determines
to be necessary based on the advice of counsel.

 

Section 8.4 Rights of Assignees. Subject to Section 8.5, an Assignee of a Unit
has no right to participate in the management of the business and affairs of the
Company or to become a Member. The Assignee is only entitled to receive
allocations of Net Profits and Net Losses, and distributions of Distributable
Cash and capital attributable to the Unit.

 

Section 8.5 Admission of Substitute Members. An Assignee of a Unit shall be
admitted as a Substitute Member, and admitted to all the rights of the Member
who initially assigned the Unit, only upon compliance with the requirements of
Section 8.1 and Section 8.2. If so admitted, the Substitute Member shall have
all of the rights and powers, and shall be subject to all the restrictions and
liabilities, of the Member assigning the Unit. Except as otherwise agreed by the
Company, the admission of a Substitute Member shall not release the Member
assigning the Unit from any liability to the Company that may have existed prior
to such approval.

 

Section 8.6 Creditors of Members. In no instance shall a creditor of a Member be
entitled to rights greater than those of an Assignee set forth in Section 8.5
above.

 

Section 8.7 Paramount Provision. The parties to this Agreement expressly
acknowledge and agree that the restrictions on transfer contained herein (i) are
reasonable and necessary for the efficient operation of the Company, and (ii)
are not, and shall not be construed as being, an unlawful restraint on
alienation of a Common Unit.

 

ARTICLE IX
DISSOCIATION OF A MEMBER

 

Section 9.1 Events of Dissociation. A Member shall cease to be a Member (a
“Dissociated Member”) upon the occurrence of any of the following events (an
“Event of Dissociation”):

17



(a) such Member: (i) makes an assignment for the benefit of creditors; (ii)
files a voluntary petition in bankruptcy; (iii) is adjudicated a bankrupt or
insolvent; (iv) files a petition or answer seeking for such Member any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any statute, law or regulation; (v) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against such Member in any proceeding of this nature; (vi) seeks,
consents to, or acquiesces in the appointment of a trustee, receiver or
liquidator of the Member or of all or any substantial part of such Member’s
properties;

 

(b) if, within one hundred twenty (120) days after the commencement of any
proceeding against such Member seeking the reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, the proceeding shall not have been dismissed, or if
within ninety (90) days after the appointment without his or her consent or
acquiescence of a trustee, receiver or liquidator of such Member or of all or
any substantial part of such Member’s properties, the appointment is not vacated
or stayed, or within ninety (90) days after the expiration of any stay, the
appointment is not vacated;

 

(c) the attempt by such Member to encumber or otherwise transfer his Units in
violation of the terms of this Agreement (including indirect transfers
prohibited by Section 8.1);

 

(d) with respect to any individual Member, the death of such Member or the entry
of an order by a court of competent jurisdiction adjudicating such Member
incompetent to manage such Member’s property; or

 

(e) the dissolution, winding-up or liquidation of any Member that is a
corporation, partnership or other entity.

 

Section 9.2 Loss of Management Rights. Upon the occurrence of any Event of
Dissociation set forth in Section 9.1 hereof, the Dissociated Member shall
become an Assignee and, unless and until such Assignee shall become a Substitute
Member in accordance with ARTICLE VIII hereof, shall lose all rights with
respect to the management of the Company set forth in this Agreement.

 

ARTICLE X
DISSOLUTION

 

Section 10.1 Events of Dissolution. The Company shall be dissolved upon the
first to occur of the following events:

 

(a) unanimous decision of the Manager and Members; or

 

(b) the disposition by sale, foreclosure, or condemnation of substantially all
of the Company’s assets other than cash.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of an event of dissolution described in this Section 10.1 and that no
Member shall seek a dissolution of the Company under Section 14-11-603 of the
Act.

18



Section 10.2 Statement of Assets. Upon a termination of the Company, each of the
Members shall be furnished with a statement, certified by the Company, setting
forth the assets and liabilities of the Company as of the date of complete
dissolution.

 

Section 10.3 Execution of Documents. The Manager shall have full authority to
make, execute, deliver and record any and all documents required or deemed
necessary or desirable by it to effect and reflect the termination and
dissolution of the Company.

 

Section 10.4 Winding-up and Distribution of Assets. Upon the occurrence of an
event of dissolution described in Section 10.1 hereof, the Company shall cease
to carry on its business and the Manager shall wind up the Company’s affairs and
dissolve the Company in accordance with the provisions of Section 14-11-605 of
the Act and as hereinafter set forth:

 

(a) Prior to any distribution to the Members, the Manager shall set aside from
the assets of the Company sufficient assets to be applied to the payment of
creditors other than Members and their Affiliates, in the order of priority
provided by law (whether by making immediate payment or the making or reasonable
provision for payment thereof).

 

(b) After the payment required by Section 10.4(a) hereof and after giving effect
to all contributions, distributions and allocations for all periods, any
remaining assets of the Company shall be distributed in accordance with Section
6.1.

 

(c) No Member shall receive additional compensation for any services performed
pursuant to this ARTICLE X.

 

Section 10.5 Compliance with Certain Requirements of Regulations; Deficit
Capital Accounts. If any Member has a deficit balance in his Capital Account
(after giving effect to all contributions, distributions and allocations for all
Company Years, including the Company Year during which such liquidation occurs),
such Member shall have no obligation to make any contribution to the capital of
the Company with respect to such deficit, and such deficit shall not be
considered a debt owed to the Company or to any other third-party for any
purpose whatsoever. In the discretion of the Manager, a pro rata portion of the
distributions that would otherwise be made to the Members pursuant to this
ARTICLE X may be:

 

(a) Distributed to a trust established for the benefit of the Members for the
purposes of liquidating Company assets, collecting amounts owed to the Company,
and paying any contingent or unforeseen liabilities or obligations of the
Company. The assets of any such trust shall be distributed to the Members from
time to time, in the reasonable discretion of the Manager, in the same
proportions as the amount distributed to such trust by the Company would
otherwise have been distributed to the Members pursuant to Section 10.4 hereof;
or

 

(b) withheld to provide a reasonable reserve for Company liabilities (contingent
or otherwise) and to reflect the unrealized portion of any installment
obligations owed to the Company, provided that such withheld amounts shall be
distributed to the Members as soon as practicable.

 

Section 10.6 Rights of Members. Except as otherwise provided in this Agreement,
each Member shall look solely to the property of the Company for the return of
its Capital

19



Contribution or any loan he has made and shall have no right or power to demand
or receive property other than cash from the Company. If the assets of the
Company remaining after payment or discharge of the debts or liabilities of the
Company are insufficient to return any such loan or a Member’s Capital
Contribution, the Members shall have no recourse against the Company or any
Member.

 

Section 10.7 Allocations During Period of Liquidation. During the period
commencing on the first day of the Company Year during which an event of
dissolution occurs and ending on the date on which all of the assets of the
Company have been distributed to the Members pursuant to Section 10.4 hereof,
the Members shall continue to share Net Profits, Net Losses, gain, loss, and
other items of Company income, gain, loss or deduction in the manner provided in
ARTICLE V and Exhibit C hereof.

 

Section 10.8 Character of Liquidating Distribution. All payments made in
liquidation of the Units of a Member shall be made in exchange for the Units of
such Member in Company property pursuant to Section 736(b)(1) of the Code,
including the interest of such Member in Company goodwill.

 

Section 10.9 Form of Liquidating Distributions. For purposes of making
distributions required by Section 10.4 hereof, the Manager may determine whether
to distribute all or any portion of the Company’s property in-kind or to sell
all or any portion of the Company’s property and distribute the proceeds
therefrom.

 

Section 10.10 Cancellation of Certificate. Upon the completion of the winding-up
of the Company’s affairs and distribution of the Company’s assets, the Company
shall be terminated and the Members shall cause the Company to execute and file
a Certificate of Termination in accordance with Section 14-11-609 of the Act.

 

ARTICLE XI
WAIVER OF PARTITION

 

The Members agree that irreparable damage and harm shall be done to the goodwill
and reputation of the Company and to each of the Members if any Member shall
bring an action in court to partition any property of the Company. Accordingly,
each Member hereby waives and renounces such Member’s right to seek or maintain
a petition for the partition of any property which the Company may, at any time,
own or to compel any sale thereof under the laws of any jurisdiction which has
jurisdiction with respect to such petition.

 

ARTICLE XII
EXCULPATION AND INDEMNIFICATION

 

Section 12.1 Exculpation. The Manager shall owe the same fiduciary duties to the
Members as it would with respect to shareholders under the Delaware General
Corporation Law were the Company a Delaware corporation. Otherwise, and
notwithstanding any other provisions of this Agreement, whether express or
implied, or obligation or duty at law or in equity, none of the Members or
Manager, or any officers, directors, managers, stockholders, members, partners,
employees, representatives or agents of any of the foregoing or any Affiliate of
the foregoing (collectively, the “Covered Persons”) nor any former Covered
Person shall be liable to the

20



Company or any other person for any act or omission (in relation to the Company,
this Agreement, any related document or any transaction or investment
contemplated hereby or thereby) taken or omitted in good faith by a Covered
Person and in the reasonable belief that such act or omission is in or is not
contrary to the best interests of the Company and is within the scope of
authority granted to such Covered Person by this Agreement, provided a court of
competent jurisdiction shall not have determined that such act or omission
constitutes fraud, willful misconduct, bad faith, or gross negligence.

 

Section 12.2 Indemnification. To the fullest extent permitted by law, the
Company shall indemnify and hold harmless each Covered Person and each former
Covered Person from and against any and all losses, claims, demands,
liabilities, expenses, judgments, fines, settlements and other amounts arising
from any and all claims, demands, actions, suits or proceedings, civil,
criminal, administrative or investigative (“Claims”), in which the Covered
Person may be involved, or threatened to be involved, as a party or otherwise,
by reason of its management of the affairs of the Company or which relates to or
arises out of the Company or its property, business or affairs. A Covered Person
or former Covered Person shall not be entitled to indemnification under this
Section 12.2 with respect to (a) any Claim with respect to which a court of
competent jurisdiction has determined that such Covered Person has engaged in
fraud, willful misconduct, bad faith or gross negligence (b) any Claim that
arises out of a breach of this Agreement, or (c) any Claim initiated by such
Covered Person unless such Claim (or part thereof) (i) was brought to enforce
such Covered Person’s rights to indemnification hereunder or (ii) was authorized
or consented to by the Manager. Expenses incurred by a Covered Person in
defending any Claim shall be paid by the Company in advance of the final
disposition of such Claim upon receipt by the Company of an undertaking by or on
behalf of such Covered Person to repay such amount if it shall be ultimately
determined that such Covered Person is not entitled to be indemnified by the
Company as authorized by this Section 12.2.

 

Section 12.3 Effect of Modification; Survival. Any repeal or modification of
this ARTICLE XII shall not adversely affect any rights of such Covered Person
pursuant to this ARTICLE XII, including the right to indemnification and to the
advancement of expenses of a Covered Person existing at the time of such repeal
or modification with respect to any acts or omissions occurring prior to such
repeal or modification. This ARTICLE XII shall survive any termination of this
Agreement.

 

Section 12.4 Indemnitor of First Resort. The Company hereby acknowledges that
certain Covered Persons (the “Specified Covered Persons”) may have rights to
indemnification and advancement of expenses provided by a Member or its
Affiliates (directly or by insurance retained by such entity) (collectively, the
“Member Indemnitors”). The Company hereby agrees and acknowledges that (a) it is
the indemnitor of first resort with respect to the Specified Covered Persons,
(b) it shall be required to advance the full amount of expenses incurred by the
Specified Covered Persons, as required by the terms of this Agreement (or any
other agreement between the Company and the Specified Covered Persons), without
regard to any rights the Specified Covered Persons may have against the Member
Indemnitors and (c) it irrevocably waives, relinquishes and releases the Member
Indemnitors from any and all claims against the Member Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Member
Indemnitors on behalf of the Company with respect to any claim for which the
Specified

21



Covered Persons have sought indemnification from the Company shall affect the
foregoing and the Member Indemnitors shall have a right of contribution and/or
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of the Specified Covered Persons against the Company.

 

Section 12.5 Non-exclusivity of Rights. The rights conferred on any Covered
Person by this ARTICLE XII shall not be exclusive of any other rights that such
Covered Person may have or hereafter acquire under any statute, provision of
this Agreement, agreement, vote of members or disinterested directors or
otherwise.

 

ARTICLE XIII
TAX ELECTIONS AND RESTRICTIONS

 

Section 13.1 Section 754 Election. The Company shall have in effect an election
under Section 754 of the Code (and corresponding elections under state and local
law) for the taxable year of the Company that includes the date hereof and
subsequent taxable years in which the Company is treated as a partnership for
U.S. federal income tax purposes.

 

Section 13.2 General Elections and Limitations. The Manager shall be authorized,
in its sole discretion, to make all elections required or permitted with respect
to Federal or state taxes on Company tax returns; provided, however, no election
shall be made by either the Company or the Members to be excluded from the
application of the provisions of Subchapter K of Subtitle A of the Code or from
any similar provisions of any state tax law.

 

Section 13.3 Partnership Representative.

 

(a) Pursuant to the Partnership Audit Provisions, the Manager shall be
designated and may, on behalf of the Company, at any time, and without further
notice to or consent from any Member, act as the “partnership representative” of
the Company (within the meaning given to such term in Section 6223 of the Code)
(the “Partnership Representative”) for purposes of the Code. The Partnership
Representative shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Partnership
Representative and is authorized and required to represent the Company (at the
Company’s expense) in connection with all examinations of the Company’s affairs
by tax authorities, including resulting administrative and judicial proceedings,
and to expend Company funds for professional services reasonably incurred in
connection therewith. The Partnership Representative is hereby authorized, and
shall have the discretion based upon the advice of counsel, to make all
elections under Section 6226 of the Code and the Regulations thereunder. Each
Member agrees to cooperate with the Company and the Partnership Representative
and to do or refrain from doing any or all things reasonably requested by the
Company or the Partnership Representative with respect to the conduct of such
proceedings, including the making of, and compliance with, any elections with
respect thereto. The Partnership Representative shall keep Members reasonably
informed regarding any material income tax proceedings, and the Members shall
have the right to observe and participate through representatives of their own
choosing (at their sole expense) in any such tax proceedings to the extent
permitted by applicable law. Nothing herein shall diminish, limit or restrict
the rights of any Member under the Partnership Audit Provisions.

22



(b) In the event the Company incurs any liability for taxes, interest or
penalties:

 

(i) The Partnership Representative may, or if such amounts are material, shall,
cause the Members (including any former Member) to whom such liability relates,
as determined by the Partnership Representative, in its sole good faith
discretion and after consulting with the Company’s and the affected Member’s tax
advisors, to pay, and each such Member hereby agrees to pay, such amount to the
Company, and such amount shall not be treated as a Capital Contribution; and

 

(ii) Any amount not paid by a Member (or former Member) within ten (10) days
following the receipt of the request to pay delivered by the Partnership
Representative shall be treated for purposes of this Agreement as withholding
payment governed by Section 6.3(b) hereof.

 

(iii) The obligations of each Member (or former Member) under this Section 13.3
and Section 6.3(b) shall survive the transfer or redemption by such Member of
its Units and the termination of this Agreement or the dissolution of the
Company.

 

Section 13.4 Tax Treatment of the Company. The Company shall be treated as a
partnership for U.S. federal, state, local and non-U.S. tax purposes, to the
extent applicable. The Manager and the Members shall take no action (or fail to
take any action) that could cause the Company to be treated as other than in
accordance with the first sentence of this Section 13.4.

 

ARTICLE XIV
MISCELLANEOUS PROVISIONS

 

Section 14.1 Confidentiality.

 

(a) Each Member acknowledges that during the term of this Agreement, it will
have access to and become acquainted with trade secrets, proprietary information
and confidential information belonging to the Company and its Affiliates that
are not generally known to the public, including, but not limited to,
information concerning business plans, financial statements and other
information provided pursuant to this Agreement, operating practices and
methods, expansion plans, strategic plans, marketing plans, contracts, customer
lists or other business documents that the Company treats as confidential, in
any format whatsoever (including oral, written, electronic or any other form or
medium) (collectively, “Confidential Information”). In addition, each Member
acknowledges that: (i) the Company has invested, and continues to invest,
substantial time, expense and specialized knowledge in developing its
Confidential Information; (ii) the Confidential Information provides the Company
with a competitive advantage over others in the marketplace; and (iii) the
Company would be irreparably harmed if the Confidential Information were
disclosed to competitors or made available to the public. Without limiting the
applicability of any other agreement to which any Member is subject, no Member
shall, directly or indirectly, disclose or use (other than solely for the
purposes of such Member monitoring and analyzing its investment in the Company),
including, without limitation, use for personal, commercial or proprietary
advantage or profit, any Confidential Information of which such Member is or
becomes aware. Each Member in possession of Confidential

23



Information shall take all appropriate steps to safeguard such information and
to protect it against disclosure, misuse, espionage, loss and theft.

 

(b) Nothing contained in Section 14.1(a) shall prevent any Member from
disclosing Confidential Information: (i) upon the order of any court, regulatory
body or administrative agency; (ii) upon the request or demand of any regulatory
agency or authority having jurisdiction over such Member; (iii) to the extent
compelled by legal process or required or requested pursuant to subpoena,
interrogatories or other discovery requests; (iv) to the extent necessary in
connection with the exercise of any remedy hereunder; (v) to the other
Member(s); or (vi) to such Member’s Affiliates, representatives or agents who,
in the reasonable judgment of such Member, need to know such Confidential
Information and agree to be bound by the provisions of this Section 14.1 as if a
Member; provided, that in the case of clause (i), (ii) or (iii), such Member
shall (A) other than in the case of routine regulatory examinations, notify the
Company and other Members of the proposed disclosure as far in advance of such
disclosure as practicable (but in no event make any such disclosure before
notifying the Company and other Members) and (B) use reasonable efforts to
ensure that any Confidential Information so disclosed is accorded confidential
treatment satisfactory to the Company, when and if available. Notwithstanding
anything herein to the contrary, the Investor or any other Member that is an
institutional investor and any of their respective Affiliates may make customary
disclosures to their limited partners and prospective limited partners in the
ordinary course of business, subject to customary confidentiality obligations.
It is further expressly acknowledged that nothing in Section 14.1(a), this
Section 14.1(b) or otherwise in this Agreement shall limit or otherwise apply to
disclosure by a Regulated Holder or any of its representatives to any banking
regulatory authority with jurisdiction over the Regulated Holder or any of its
Affiliates, and that, for the avoidance of doubt, neither the Regulated Holder
nor any of its representatives shall have any obligation to notify the Company
of any such examination or communication.

 

(c) The restrictions of Section 14.1(a) shall not apply to Confidential
Information that: (i) is or becomes generally available to the public other than
as a result of a disclosure by a Member in violation of this Agreement; (ii) is
or has been independently developed or conceived by such Member without use of
Confidential Information; or (iii) becomes available to such Member or any of
its Affiliates, representatives or agents on a non-confidential basis from a
source other than the Company, the other Members or any of their respective
Affiliates, representatives or agents, provided, that such source is not known
by the receiving Member to be bound by a confidentiality agreement regarding the
Company.

 

(d) The obligations of each Member under this Section 14.1 shall survive for so
long as such Member remains a Member, and for three years following the earlier
of (i) termination, dissolution, liquidation and winding up of the Company, (ii)
the withdrawal of such Member from the Company, and (iii) such Member’s Transfer
of its Units.

 

Section 14.2 Benefit. This Agreement shall be binding upon, and shall inure to
the benefit of, the Members specifically named herein and, as provided in this
Agreement, their respective heirs, administrators, executors, transferees,
successors and permitted assigns.

 

Section 14.3 Amendment. This Agreement shall be amended only upon the favorable
vote of (a) Members representing a majority of the outstanding Units, and (b)
approval of the

24



Manager; provided that any amendment to, or restatement of, this Agreement that
modifies the Regulatory Voting Restrictions shall require approval of the
Members subject to the Regulatory Voting Restrictions.

 

Section 14.4 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered by nationally recognized
overnight carrier or by hand or by messenger or by electronic mail with receipt
confirmed, and shall be addressed to the intended recipient party at such
party’s address appearing in Exhibit B (or at the address of the Company’s
principal office, in the case of notices to the Company), or at such other
address as such intended recipient party shall have furnished to the sending
party. Each such notice or other communication shall, for all purposes of this
Agreement, be treated as effective or having been given when delivered or when
delivery is refused.

 

Section 14.5 Books, Records, Accounting, Tax, Reports and Access.

 

(a) At all times during the existence of the Company, the Company shall keep, or
cause to be kept, true books of account in which shall be entered fully and
accurately each transaction of the Company. Such books of account, together with
an executed copy of this Agreement (and all amendments thereto), shall, at all
times, be maintained at the principal office of the Company and be open to the
reasonable inspection and examination by the Voting Members or their duly
authorized representatives during normal business hours.

 

(b) As soon as reasonably practicable after the end of each Company Year, but in
no event later than 120 days after the end thereof, there shall be delivered to
each Member an annual financial statement showing the financial condition of the
Company at the end of such Company Year and the results of its operations for
the Company Year then ended.

 

(c) The Company shall cause income tax returns for the Company to be prepared,
at Company expense, and timely filed with the appropriate authorities. Within 60
days after the end of each Company Year and within 15 days of the due date for
estimated tax payments, each Member shall be furnished with a statement
indicating the amounts of any Net Profits and Net Losses allocated to such
Member, and the amount of any distributions made to such Member pursuant to this
Agreement. The Company shall pay all required taxes attributable to the Company,
if any, including without limitation any sales taxes. The Company shall provide
each Member with the necessary apportionment data for all state tax returns.

 

(d) The Company shall furnish each Member with it Schedule K-1 within 60 days of
the end of each Company Year. Each Member shall provide the Company with
information relevant to tax status or reporting of the Company as reasonably
requested by the Company from time to time.

 

(e) Notwithstanding anything to the contrary in this Section 14.5, any other
provision of this Agreement or the Act, any Member that is, or is an Affiliate
of, a financial institution that is a lender or a participant in any of the
Company’s loan programs shall not be entitled to inspect or otherwise have
access to any performance or other data that identifies loans owned by any other
financial institution.

25



Section 14.6 Bank Accounts. All funds of the Company shall be deposited in the
Company’s name in one or more amounts at such Federally-insured bank, savings
and loan or building and loan, or other commercial institutions, as the Manager
shall, from time to time, determine. Withdrawals from any such accounts shall be
made upon such signature(s) as the Manager shall, from time to time, designate.

 

Section 14.7 Investment Representation and Indemnity. Each Member, by executing
this Agreement or any agreement to be bound by this Agreement, represents to the
other Members and to the Company that:

 

(a) such Member has acquired his or its Unit in the Company with the intent of
holding such interest for investment and without the intent of participating,
directly or indirectly, in any “sale or distribution” (for securities laws
purposes) unless he or it shall first comply with all applicable securities
laws;

 

(b) such Member is a bona fide resident of the state of its mailing address as
shown in this Agreement; and

 

(c) such Member shall indemnify the other Members and the Company from and
against any and all loss, damage, liability, claims and expenses incurred,
suffered or sustained by any of them in any manner because of the falsity of any
representation made in this Section 14.7 including, without limitation,
liability which would not have occurred (had such representation been true) for
violation of the securities laws of the United States or of any state.

 

Section 14.8 Governing Law. This Agreement and all matters arising hereunder
shall be construed and interpreted according to, and governed by, the laws of
the State of Georgia without regard to the principles of conflicts of laws
thereof.

 

Section 14.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 14.10 Jurisdiction; Service of Process. Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, or relating
in any manner to, this Agreement (whether based on contract, tort or any other
theory) must be brought against any of the parties in Fulton County, Georgia, or
in the United States District Court for the Northern District of Georgia, and
each of the parties consent to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue

26



laid therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world.

 

Section 14.11 Counsel. The parties acknowledge that the Company was represented
by legal counsel at all times during the preparation of this Agreement. The
Company’s legal counsel has advised each Member that a conflict may exist
between the interests of such Member and those of the Company or the other
Members. The Company’s legal counsel has further advised each Member to seek the
advice of independent counsel before entering into this Agreement. Each Member
has had all information necessary to make an informed decision with regard to
this Agreement and the opportunity to consult with independent counsel before
entering into this Agreement and, with the Company, waives all claims against
the Company’s legal counsel regarding any possible conflict of interest with
regard to this Agreement or its preparation. The parties also acknowledge that
the Company’s legal counsel may currently represent, or may have represented,
one or more of the Members or its Affiliates in other matters; and the parties
hereby waive any actual or potential conflict of interest arising out of that
representation, and consent to the representation of the Company in this matter
and to the continued representation of the parties in other matters.

 

Section 14.12 Limited Liability Company. The parties to this Agreement agree to
form a limited liability company and do not intend to form a partnership under
the laws of the State of Georgia or any other laws; provided, however, that, as
set forth in Section 13.4, to the extent permitted by law, the Company will be
treated as a partnership for U.S. Federal, state, local and non-U.S. tax
purposes, to the extent applicable.

 

Section 14.13 Construction. In the event any provision of this Agreement shall
be found to be void by a court of competent jurisdiction, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void provision had not been included herein unless such void
provision or clause shall be so significant as to materially affect the Members’
expectations regarding this Agreement. Otherwise, the Members agree to replace
any void provision with a valid provision which most closely approximates the
intent and economic effect of the void provision.

 

Section 14.14 Interpretation. The parties hereto acknowledge and agree that (a)
each party hereto and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision, (b) the rule
of construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(c) the terms and provisions of this Agreement shall be construed fairly as to
all parties hereto, regardless of which party was generally responsible for the
preparation of this Agreement.

 

Section 14.15 Entire Agreement. This Agreement, together with all exhibits and
schedules hereto and all other agreements referenced herein and therein,
including, for the avoidance of doubt, the Exchange Agreement and the Tax
Receivable Agreement, contains the entire agreement of the parties hereto
relating to the subject matter hereof and supersedes all prior contracts,
agreements, discussions and understandings between them. No course of prior
dealings between the parties shall be relevant to supplement or explain any term
used in this Agreement. Acceptance or acquiescence in a course of performance
rendered under this

27



Agreement shall not be relevant to determine the meaning of this Agreement even
though the accepting or the acquiescing party has knowledge of the nature of the
performance and an opportunity for objection.

 

Section 14.16 Headings. All headings in this Agreement are for convenience only,
are not a part of this Agreement and shall not be used as an aid in the
construction of any provision hereof.

 

Section 14.17 Number and Gender. As used herein, the singular and plural each
includes the other, the masculine, feminine and neuter each include the others,
and this Agreement shall be read accordingly when required by the facts.

 

Section 14.18 Waiver. A waiver of any default or breach hereunder by any party
hereto shall not constitute a waiver by such party of any other default or
breach, or a subsequent waiver by such party of the same default or breach.
Further, to be effective, any waiver shall be in writing and shall be signed by
the party granting such waiver; provided that any waiver of any rights under
this Agreement shall be treated as an amendment to such rights with respect to
the matter that is subject of the waiver, and approval of such waiver shall be
provided in accordance with Section 14.3.

 

Section 14.19 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of the
counterparts together shall constitute one and the same instrument.

 

Section 14.20 Remedies; Prevailing Party. Any Person having any rights under any
provision of this Agreement will be entitled to enforce its rights under this
Agreement to recover damages and costs (including attorneys’ fees) caused by any
breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any violations of the provisions of this Agreement. In the event of any
litigation arising from any claim, controversy, dispute or cause of action based
upon, arising out of or relating to this agreement, the prevailing party shall
be entitled to recover from the non-prevailing party all reasonable costs
incurred including court costs, attorneys’ fees, and all other related expenses
incurred in such claim, controversy, dispute or cause of action.

 

(Signatures appear on the following pages)

28



IN WITNESS WHEREOF, the undersigned have executed this Operating Agreement as of
the date first written above.

 

  COMPANY         GreenSky Holdings, LLC         By: /s/ David Zalik     Chief
Executive Officer

 

(Signature Page to Operating Agreement)

 



IN WITNESS WHEREOF, the undersigned have executed this Operating Agreement as of
the date first written above.

 

  COMPANY         GreenSky, Inc.         By: /s/ David Zalik     Chief Executive
Officer

 

(Signature Page to Operating Agreement)

 



EXHIBIT A

 

DEFINITIONS

 

The terms listed below have the meanings given to them in the referenced
sections:

 

Term Section Agreement Preamble Adjustment Liability 6.3(b) Adjustment Liability
Shortfall 6.3(b) Business 1.4 Cause 3.4 Claims 12.2 Confidential Information
Section 14.1 Company Preamble Covered Persons 12.1 Dissociated Member 9.1 Event
of Dissociation 9.1 Exempted Person 3.1 GreenSky Background Member Indemnitors
12.4 Partnership Representative 13.3(a) Permitted Members 5.1 Permitted
Transfers 8.1 Permitted Transferees 8.1 Regulatory Voting Restriction 2.5
Related Person 3.1(b) Restricted Member 5.1 Specified Covered Persons 12.4
Transfer 8.1 Transferor Member 8.1 Vesting Date 7.3

 

As used in this Agreement, each of the following terms shall have the specific
definition indicated:

 

“Act” means the Georgia Limited Liability Company Act, as from time to time
amended, or any provisions from time to time in effect and corresponding
thereto.

 

“Adjusted Capital Account Deficit” means the deficit balance, if any, in a
Member’s Capital Account at the end of the relevant taxable period after giving
effect to the following adjustments:

 

(i)The crediting to such Capital Account of any amount which such Member is
obligated to restore pursuant to any provision of this Agreement or is deemed to
be obligated to restore pursuant to Regulations Sections 1.704¬2(g)(1) and
1.704-2(i)(5); and

 





(ii)debiting thereto the items described in Regulations Sections 1.704-
1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1 (b)(2)(ii)(d)(6).

 

The foregoing is intended to comply with the provisions of Regulations Section
1.704- 1(b)(2)(ii)(d), and shall be interpreted consistently therewith.

 

“Affiliate” means, with respect to any individual, corporation, partnership,
limited liability company, trust or other entity (collectively referred to as a
“person”), any of the following:

 

(i)any person who, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, another person;

 

(ii)any person owning or controlling ten percent (10%) or more of the
outstanding voting securities or beneficial interest of another person;

 

(iii)any person who is an officer, director, general partner or trustee of such
person, or anyone acting in a substantially similar capacity to such person;

 

(iv)any person who is an officer, director, general partner, trustee or holder
of ten percent (10%) or more of the voting securities or beneficial interest of
any of the foregoing; and

 

(v)with respect to Ithan Creek Investors USB, LLC, any mutual funds or similar
pooled vehicles or accounts that are controlled by, under common control with,
managed or advised by the same management company or registered investment
advisor (or an affiliate of such management company or registered investment
advisor) as Ithan Creek Investors USB, LLC;

 

but shall not be deemed to include (a) any person providing legal, accounting or
other professional services to the Company, its Members or their Affiliates
merely by reason of the provision of such services or (b) any portfolio company
of the Investor or its Affiliates.

 

For avoidance of doubt, with respect to an Institutional Member, an Affiliate
shall also include any Affiliated Fund.

 

“Affiliated Fund” means each corporation, trust, limited liability company,
general or limited partnership or other entity controlling or under common
control with the relevant Institutional Member.



 

“Assignee” means a transferee of a Unit who shall not have been admitted as a
Substituted Member.

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

A-2





(i)To each Member’s Capital Account there shall be credited (A) such Member’s
Capital Contributions, (B) such Member’s distributive share of Net Profits and
any items in the nature of income or gain that are specially allocated pursuant
to Section 1 or Section 2 of Exhibit C hereof, and (C) the amount of any Company
liabilities assumed by such Member or that are secured by any property
distributed to such Member. The principal amount of a promissory note that is
not readily traded on an established securities market and that is contributed
to the Company by the maker of the note (or a Member related to the maker of the
note within the meaning of Regulations Section 1.704-1(b)(2)(ii)(c)) shall not
be included in the Capital Account of any Member until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Regulations Section 1.704- 1(b)(2)
(iv)(d) (2);

 

(ii)To each Member’s Capital Account there shall be debited (A) the amount of
money and the Gross Asset Value of any property distributed to such Member
pursuant to any provision of this Agreement, (B) such Member’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 1 or Section 2 of Exhibit C hereof, and
(C) the amount of any liabilities of such Member assumed by the Company or that
are secured by any property contributed by such Member to the Company;

 

(iii)In the event Units are transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Units; and

 

(iv)In determining the amount of any liability for purposes of subparagraphs (i)
and (ii) above there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event the Manager determines that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto (including, without limitation, debits or credits relating to
liabilities that are secured by contributed or distributed property or that are
assumed by the Company or any Members), the Manager may make such modification,
provided that it is not likely to have a material effect on the amounts
distributed to any person pursuant to ARTICLE X hereof upon the dissolution of
the Company. The Manager also shall (i) make any adjustments that are necessary
or appropriate to maintain equality between the Capital Accounts of the Members
and the amount of capital reflected on the Company’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q)
and (ii) make any appropriate modifications in the event unanticipated events
might otherwise cause this Agreement not to comply with Regulations Section
1.704-1(b).

A-3





“Capital Contribution” means, with respect to any Member, the amount of money
and the fair market value of assets (when contributed) as reasonably determined
by the Manager, in each case, contributed to the Company with respect to such
Member’s Units, including initial and additional contributions.

 

“Class A Common Stock” means the Class A Common Stock, par value $.01, of
GreenSky.

 

“Class B Common Stock” means the Class B Common Stock, par value $.01, of
GreenSky.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Units” means the Units designated as Common Units under this Agreement.

 

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” in Regulations Sections 1.704-2(b)(2) and 1.704-(2)(d).

 

“Company Percentage” of a Member on a pertinent date means the ratio (expressed
as a percentage) of the number of Common Units held by such Member to the
aggregate Common Units held by all Members.

 

“Company Year” means the accounting period of the Company.

 

“Contributed Property” means property contributed by a Member to the Company,
the income tax basis of which to the Company is determined, in whole or in part,
by reference to the income tax basis of such property (or of any property
exchanged for such property) in the hands of such Member.

 

“Depreciation” means, for each Company Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Company Year for Federal income tax purposes,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for Federal income tax purposes at the beginning of such Company Year,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the Federal income tax depreciation, amortization, or other
cost recovery deduction for such Company Year bears to such beginning adjusted
tax basis; provided, however, that if the adjusted basis for Federal income tax
purposes of an asset at the beginning of such Company Year is zero ($0),
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method selected by the Members.

 

“Distributable Cash” means the excess, if any, of

 

(i)the Company’s aggregate cash receipts (other than Capital Contributions) over

 

(ii)the aggregate of the Company’s expenditures from such cash receipts
(including, but not limited to, debt service and debt reduction with respect to
any loans made by Members to the Company) and such amounts as the

A-4



Manager determines are reasonable to retain from such cash receipts for Company
purposes;

 

provided, however, that retained amounts shall become Distributable Cash when
the Manager determines that their retention is no longer necessary; provided,
further, however, that Distributable Cash shall not be reduced by depreciation,
amortization, cost recovery deductions and other similar non-cash expenses.

 

“Economic Risk of Loss” means the economic risk of loss that a Member or a
Related Person bears for a Company liability as determined under Regulations
Section 1.752-2.

 

“Effective Date” means May 23, 2018.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Agreement” means the Exchange Agreement(s) among the Company, GreenSky
and the other Persons named therein providing generally for the exchange of
Common Units, together with shares of Class B Common Stock, for Class A Common
Stock.

 

“Family Group” means, with respect to a Person who is an individual, (i) such
Person’s spouse and direct descendants (whether natural or adopted)
(collectively, for purposes of this definition, “relatives”), and (ii) any
trust, the trustee of which is such Person and which at all times is and remains
solely for the benefit of such Person and/or such Person’s relatives.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Gross Asset Value” shall mean, with respect to any asset, the adjusted basis of
the asset for federal income tax purposes, except as follows:

 

(a) with the exception of contributions in the form of cash, the initial Gross
Asset Value of any asset contributed by a Member to the Company shall be the
gross fair market value of such asset, as reasonably determined by the Manager;

 

(b) the Gross Asset Value of all Company assets shall be adjusted to equal their
respective gross fair market values as reasonably determined by the Manager,
immediately prior to the following times: (i) the acquisition of additional
Units or other interests in the Company by any new or existing Member in
exchange for more than a de minimis Capital Contribution; (ii) the distribution
by the Company to a Member of more than a de minimis amount of Company property
as consideration for Units or other interests in the Company; (iii) the grant of
Units in the Company (other than a de minimis number of Units) as consideration
for the provision of services to or for the benefit of the Company by an
existing Member acting in a Member capacity, or by a new Member acting in a
Member capacity or in anticipation of becoming a Member (including the grant of
Incentive Units); and (iv) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that adjustments
pursuant to subsections (i), (ii) and (iii) of this subclause (b) shall be made
only if the Manager reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interest of the Members in the
Company;

A-5





(c) the Gross Asset Value of any Company asset distributed to any Member shall
be the gross fair market value of such asset on the date of distribution as
reasonably determined by the Manager; and

 

(d) the Gross Asset Values of the Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m) and subclause (vii) of the definition
of “Net Profits and Net Losses;” provided, however, that such Gross Asset Values
shall not be adjusted pursuant to this subclause (d) to the extent that the
Manager determines that an adjustment pursuant to subclause (b) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this subclause (d).

 

“Incentive Plan” shall mean the Equity Incentive Plan of the Company or any
successor plan of the Company.

 

“Incentive Unit Agreement” shall mean an agreement between a Member and the
Company evidencing an award of Incentive Units.

 

“Incentive Units” shall mean the membership interests including, without
limitation, Profits Interests (and options to purchase membership interests) in
the Company issued to certain of the Company’s Manager, executives and other
service providers and designated as such upon issuance, having the powers,
preferences, rights, qualifications, limitations and restrictions set forth
herein, in the Incentive Plan and the applicable Incentive Unit Agreements.

 

“Institutional Member” means a bank, bank holding company, or investment fund,
or a subsidiaries thereof.

 

“IPO” means the initial public offering of shares of Class A Common Stock by
GreenSky.

 

“LLC Employee” means an employee of, or other service provider to, the Company
or any Subsidiary, in each case acting in such capacity.

 

“Manager” means the person or persons designated or elected as such pursuant to
ARTICLE III of the Agreement, and initially shall mean GreenSky in such
capacity.

 

“Market Price” means, with respect to a share of Class A Common Stock as of a
specified date, the last sale price per share of Class A Common Stock, regular
way, or if no such sale took place on such day, the average of the closing bid
and asked prices per share of Class A Common Stock, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the Nasdaq Global Select
Market or, if the Class A Common Stock is not listed or admitted to trading on
the Nasdaq Global Select Market, as reported on the principal consolidated
transaction reporting system with respect to securities listed on the principal
national securities exchange on which the Class A Common Stock is listed or
admitted to trading or, if the Class A Common Stock is not listed or admitted to
trading on any national securities exchange, the last quoted price, or, if not
so quoted,

A-6



the average of the high bid and low asked prices in the over-the-counter market,
as reported by the National Association of Securities Dealers, Inc. Automated
Quotation System or, if such system is no longer in use, the principal other
automated quotation system that may then be in use or, if the Class A Common
Stock is not quoted by any such organization, the average of the closing bid and
asked prices as furnished by a professional market maker making a market in the
Class A Common Stock selected by Board of Directors of GreenSky or, in the event
that no trading price is available for the shares of Class A Common Stock, the
fair market value of a share of Class A Common Stock, as determined in good
faith by the Board of Directors of GreenSky.

 

“Member(s)” means, individually, each of the signatories to this Agreement other
than the Company and, collectively, all of the Members, and includes any party
or parties substituted for any of them pursuant to ARTICLE VIII hereof.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” in Regulations 1.704-2(i)(1) and 1.704-(2)(i)(2).

 

“Net Precontribution Gain” means the net gain (if any) that would have been
recognized by the distributee Member under Section 704(c)(1)(B) of the Code if
all property that (i) had been contributed to the Company within seven (7) years
of the distribution and (ii) is held by the Company immediately before the
distribution had been distributed by the Company to another Member. If any
portion of the property distributed consists of property that had been
contributed by the distributee Member to the Company, then such property shall
not be taken into account in determining Net Precontribution Gain. If the
property distributed consists of an interest in an entity, the preceding
sentence shall not apply to the extent that the value of such interest is
attributable to the property contributed to such entity after such interest had
been contributed to the Company.

 

“Net Profits and Net Losses” means, for a Company Year, an amount equal to the
Company’s taxable income or loss for such period determined in accordance with
Code Section 703(a), adjusted as follows:

 

(i)There shall be included all items of income, gain, loss or deduction required
to be separately stated pursuant to Code Section 703(a)(1);

 

(ii)any income of the Company exempt from Federal income tax shall be added;

A-7





(iii)any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), shall be subtracted;

 

(iv)in the event the Gross Asset Value of any Company asset is adjusted pursuant
to subparagraphs (a) or (b) of the definition of Gross Asset Value, the amount
of such adjustment shall be treated as an item of gain (if the adjustment
increases the Gross Asset Value of the asset) or an item of loss (if the
adjustment decreases the Gross Asset Value of the asset) from the disposition of
such asset and shall be taken into account for purposes of computing Net Profits
and Net Losses;

 

(v)gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for Federal income tax purposes shall be computed by
reference to the Gross Asset Value of the property disposed of, notwithstanding
that the adjusted tax basis of such property differs from its Gross Asset Value;

 

(vi)in lieu of the depreciation, amortization and other cost recovery deductions
calculated pursuant to Code Section 703(a), there shall, be taken into account
Depreciation for such Company Year, computed in accordance with the definition
of Depreciation;

 

(vii)to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Member’s interest
in the Company, the amount of such adjustment shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) from the disposition of such asset and shall be
taken into account for purposes of computing Net Profits and Net Losses; and

 

(viii)any item of Company income, gain, loss or deduction which shall be
specially allocated pursuant to Sections 1 and 2 of Exhibit C hereto shall not
be included in Net Profits and Net Losses.

 

The amounts of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Exhibit C, Sections 1 and 2 hereof shall be
determined by applying rules analogous to those set forth in subparagraphs (ii)
through (vii) above.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1) and 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).

A-8





“Partnership Audit Provisions” means the Bipartisan Budget Act of 2015 and
Sections 6221-6231 of the Code (and the Regulations promulgated thereunder), as
amended thereunder.

 

“Person” or “person” means any individual, firm, corporation, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company, governmental authority or other entity of
any kind, and shall include any successor (by merger or otherwise) of such
entity.

 

“Profits Interest” means an interest in the future profits of the Company
satisfying the requirements for a partnership profits interest transferred in
connection with the performance of services, as set forth in IRS Revenue
Procedures 93-27 and 2001-43, or any future IRS guidance or other authority that
supplements or supersedes the foregoing IRS Revenue Procedures.

 

“Regulated Holder” means a bank or bank holding companies, together with its
subsidiaries.

 

“Regulations” means the Federal income tax regulations promulgated under the
Code; including temporary Regulations, as amended.

 

“Regulatory Allocations” has the meaning ascribed to it in Section 2 of Exhibit
C hereto.

 

“Reorganization” means the transactions described in the Reorganization
Agreement among the Company, GreenSky, and the other parties thereto dated as of
May 23, 2018.

 

“Related Person” means a person having a relationship to a Member described in
Regulations Section 1.752-4(b).

 

“Subsidiary” means any corporation, partnership, joint venture or other entity
of which the Company owns, directly or indirectly, more than 20% of the
outstanding voting securities or equity interests.

 

“Substitute Member” means an Assignee who shall have been admitted to all of the
rights of membership pursuant to this Agreement (other than as set forth in
Section 8.5). As a Substitute Member, an Assignee shall succeed to the Capital
Account of the transferor Member and all the terms and conditions of this
Agreement (other than as set forth in Section 8.5) shall inure to the benefit
of, and be binding upon, such Substitute Member, his estate, his personal
representatives, his heirs and legatees, and his successors in interest.

 

“Tax Rate” means the greater of (i) 45% or (ii) a rate equal to the highest
effective marginal combined federal, state and local income tax rate for a
Company Year applicable to Parent for such Company Year, taking into account the
character of the relevant tax items (e.g., ordinary or capital) as reasonably
determined by the Manager, which, with respect to each of clauses (i) and (ii),
in no event shall exceed the highest effective marginal combined federal, state
and local income tax rate for a Company Year applicable to any individual or
corporation that is a resident of New York State and New York City.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement among the Company,
GreenSky and the other Persons named therein providing generally GreenSky will

A-9



agree to pay those other Persons 85% of certain cash tax savings, if any, in
United States federal, state and local taxes that GreenSky realizes or is deemed
to realize in connection with the Reorganization transactions, the
offering-related transactions and any future exchanges of Units for Class A
Common Stock pursuant to the Exchange Agreement.

 

“Unit” means a portion of the interest of a Member in the Company, including any
and all benefits to which such Member may be entitled to under the Act and in
this Agreement, together with all obligations of such Member to comply with the
terms and provisions of this Agreement.

 

“Value” means (a) for any stock option, the Market Price for the trading day
immediately preceding the date of exercise of a stock option under such stock
option; and (b) for any equity security other than a stock option, the Market
Price for the trading day immediately preceding the Vesting Date.



A-10





EXHIBIT C

 

ALLOCATIONS

 

1. (a) Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Section 1 to the
contrary, if there shall be a net decrease in Company Minimum Gain for a Company
Year, each Member shall be specially allocated items of Company income and gain
for such Company Year (and, if necessary, subsequent Company Years) equal to
each such Member’s share of the net decrease in Company Minimum Gain, determined
in accordance with Regulations Section 1.704-2(g). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). If a minimum gain chargeback shall exceed the Company’s income
and gain for the Company Year, such excess shall be treated as a minimum gain
chargeback requirement in each succeeding Company Year until fully charged back.
This Section is intended to comply with the minimum gain chargeback requirement
of Regulations Section 1.7042(f) and shall be interpreted consistently
therewith.

 

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Section 1 to
the contrary, if there is a net decrease in Member Nonrecourse Debt Minimum Gain
attributable to a Member Nonrecourse Debt during any Company Year, each Member
who has a share of Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such Company Year (and, if necessary, subsequent Company Years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4). Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto. The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704- 2(j)(2). This Section is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 

(c) Qualified Income Offset. In the event any Member shall unexpectedly receive
any adjustments, allocations or distributions described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6),
there shall subsequently be specially allocated to such Member items of income
and gain so as to eliminate, to the extent required by the Regulations, the
Adjusted Capital Account Deficit of such Member as quickly as possible;
provided, however, that an allocation pursuant to this Section 1(c) shall be
made only if, and to the extent, such Member would have an Adjusted Capital
Account Deficit after all allocations provided for in this Exhibit C, other than
those required by this Section 1(c), have been made.

 

(d) Gross Income Allocation. In the event any Member shall have Adjusted Capital
Account Deficit at the end of any Company Year, there shall be specially
allocated to each such

 



Member subsequent items of income or gain in the amount of such excess as
quickly as possible; provided, however, that an allocation pursuant to this
Section 1(d) shall be made only if, and to the extent, such Member would have a
negative Capital Account balance after all other allocations provided for in
this Exhibit C, other than those required by Section 1(c) hereof and this
Section 1(d), have been made.

 

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Company Year or other
period shall be allocated among the Members, pro rata, based on their respective
share of Net Profits and Net Losses under Section 5.1.

 

(f) Member Loan Nonrecourse Deductions. Any Nonrecourse Deductions for any
Company Year or other period pertaining to any nonrecourse loan made by a Member
to the Company shall be allocated to the Member who bears the Economic Risk of
Loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1). If more than one Member bears the economic risk of loss, such
deduction shall be allocated between or among such Members in accordance with
the ratios in which such Members share such economic risk of loss.

 

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Code Section 734(b) or Code Section 743
(b) is required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
Regulations Section 1.704- 1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as the result of a distribution to a Member in
complete liquidation of such Member’s Units in the Company, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their Units in the Company in the event Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4)
applies.

 

2. Curative Allocations. The allocations set forth in Sections 1 and 5 of this
Exhibit D (the “Regulatory Allocations”) are intended to comply with certain
requirements of Regulations Section 1.704. It is the intent of the Members that,
to the extent possible, all Regulatory Allocations shall be offset either with
other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss or deduction pursuant to this Section 2. Therefore,
notwithstanding any other provision of this Exhibit C (other than the Regulatory
Allocations), the Members shall make such offsetting special allocations of
Company income, gain, loss or deduction in whatever manner they determine
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of the Agreement and all Company items were allocated pursuant to Section 5.1 of
the Agreement.



 

3. Allocations Upon Transfer. Any implication in this Agreement to the contrary
notwithstanding, if any Unit shall be transferred during any Company Year, the
Net Profits and Net Losses allocable with respect to such Unit for such Company
Year shall be allocated between the transferor and the transferee on the basis
of the number of days in such Company

C-2



Year each party was, according to the books and records of the Company, the
owner of record of the Unit transferred, unless the transferor and transferee
agree to use the closing of the books method, and agree to pay the costs of the
Company in effectuating such closing of the books. Anything in this Section 4
notwithstanding, however, items described in Code Section 706(d)(2)(B) must be
allocated pursuant to Code Section 706(d)(2).

 

4. Tax Treatment of Certain Distributions. To the extent permitted by Section
1.704-2(h)(3) of the Regulations, the Manager shall endeavor not to treat
distributions of Distributable Cash as having been made from the proceeds of a
Nonrecourse Liability or Member Nonrecourse Debt.

 

5. Section 737 Gain. In the case of any distribution by the Company to a Member,
such Member shall be treated as recognizing gain in an amount equal to the
lesser of:

 

(a) the excess (if any) of (i) the fair market value of the property (other than
money) received in the distribution, over (ii) the adjusted basis of such
Member’s interest in the Company immediately before the distribution reduced
(but not below zero) by the amount of money received in the distribution, or

 

(b) the Net Precontribution Gain of the Member.

 

Allocations pursuant to this Section 7 are solely for purposes of Federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Net Profits, Net Losses,
other items, or distributions pursuant to any provision of this Agreement.

C-3